IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 852 MAL 2014
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
WAYNE ALLEN YENDRIGA,         :
                              :
              Respondent      :


COMMONWEALTH OF PENNSYLVANIA, : No. 853 MAL 2014
                              :
               Petitioner     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
DOMINICK ALAN CARTER,         :
                              :
               Respondent     :


COMMONWEALTH OF PENNSYLVANIA, : No. 854 MAL 2014
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
LAWRENCE M. CUNNINGHAM,       :
                              :
              Respondent      :
COMMONWEALTH OF PENNSYLVANIA, : No. 855 MAL 2014
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
MONIQUE VERA WINSTON,         :
                              :
              Respondent      :


COMMONWEALTH OF PENNSYLVANIA, : No. 856 MAL 2014
                              :
                Petitioner    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
BRIAN KEVIN DOLL,             :
                              :
                Respondent    :


COMMONWEALTH OF PENNSYLVANIA, : No. 857 MAL 2014
                              :
               Petitioner     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
ANDREA NICOLE LUMBAN-TOBING,  :
                              :
               Respondent     :




                           [852-59 MAL 2014] - 2
COMMONWEALTH OF PENNSYLVANIA, : No. 858 MAL 2014
                              :
                Petitioner    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
HEIDI ARLENE HARTMAN,         :
                              :
                Respondent    :


COMMONWEALTH OF PENNSYLVANIA, : No. 859 MAL 2014
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
SHAWN MICHAEL NESS,           :
                              :
              Respondent      :


                                    ORDER


PER CURIAM

     AND NOW, this 21st day of May, 2015, the Petitions for Allowance of Appeal are

DENIED.




                             [852-59 MAL 2014] - 3